PARKER, Judge.
The judgment appealed from was dated 15 December 1972. The record on appeal was not docketed in the Court of Appeals and no order extending the time for docketing was entered within 90 days after the date of the judgment. After the expiration of the 90-day period, and on 21 March 1973, the trial judge signed an order purporting to extend the time for docketing. After the time for docketing the record on appeal in the Court of Appeals has expired, the trial tribunal is without authority to enter a valid order extending the time for docketing, and this appeal is therefore subject to dismissal. State v. Lee, 15 N.C. App. 234, 189 S.E. 2d 505; Simmons v. Textile Workers *669Union, 15 N.C. App. 220, 189 S.E. 2d 556; Distributing Corp. v. Parts, Inc., 10 N.C. App. 737, 179 S.E. 2d 793; Dixon v. Dixon, 6 N.C. App. 623, 170 S.E. 2d 561; Roberts v. Stewart and Newton v. Stewart, 3 N.C. App. 120, 164 S.E. 2d 58.
Nevertheless, we have carefully reviewed the record and have considered such of the assignments of error as are properly set forth therein and in support of which any argument is stated or authority cited in appellant’s brief. We find no prejudicial error sufficient to warrant granting a new trial. No abuse of discretion by the trial judge in fixing the amount of the alimony and counsel fees has been shown.
Appeal dismissed.
Judges Campbell and Morris concur.